DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for first and second inorganic particles that are first and second boron nitride aggregate particles, respectively, does not reasonably provide enablement for any type of first and second inorganic particles.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  Claim 1 recites, “A resin material comprising: first inorganic particles; second inorganic particles; and a binder resin, a ratio of a compressive strength at 10% compression of the first inorganic particles to a compressive strength at 10% compression of the second inorganic particles being 2.5 or more, the second inorganic particles having a compressive strength at 10% compression of 1.5 N/mm2 or less, and the second inorganic particles including primary particles having an aspect .  
In determining whether the specification meets the enablement requirement, the Examiner considered the following factors as set forth in In re Wands: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  First, it is noted that the claimed invention is broadly recited as a resin material comprising first and second inorganic particles and a binder resin that appears to be defined not by the materials forming the resin material but by a ratio of properties exhibited by the first and second inorganic particles which as claimed may be selected from an indefinite list of inorganic particles or combinations of inorganic materials forming the particles.  Hence, the nature of the invention is very broad and the amount of related prior art with regards to a resin material comprising inorganic particles in general is extremely vast.  More specifically, in terms of resin materials for use as heat conductive materials, the same purpose for which the instant invention is utilized, and particularly with regards to the use of boron nitride aggregate particles, it is known in the art that primary particle material, size, shape, and aggregate process conditions can affect the porosity and strength of the boron aggregate particles as evidenced by Masaki (WO2012/0270289A1, please see attached English translation of the Description) as well as Masaki (JP2010-57563A, hereinafter referred to as Masaki ‘563, please see attached machine translation), which are representative of the state of the art and the level of one of ordinary skill in the art, wherein 
In looking at the amount of direction provided by the Applicant, it is noted that only a limited number of inventive examples are provided and all of the examples utilize boron nitride aggregate particles for the first and second inorganic particles, and although the specification recites numerous inorganic materials that may be utilized as the more broadly recited “insulating filler” (see Paragraph 0157 of the published application), the entire document appears to only disclose boron nitride particles (“and the like”) or more specifically boron nitride aggregate particles with regards to the inorganic particles, including in the Background section.  It is also noted that although the specification generally describes how the compressive strength of the first and second inorganic particles can be measured, and how boron nitride aggregate particles, in general, can be produced, the specification provides no guidance as to how one skilled in the art can select from an indefinite combination of particle materials, particle structure/morphology including pore structure and porosity, and particle production conditions in order to obtain 2 or less and first inorganic particles that have a compressive strength at 10% compression that is relative to said compressive strength at 10% compression of the second inorganic particles such that a ratio of the relative first and second compressive strength values at 10% compression is 2.5 or more as recited in instant claim 1, without performing undue experimentation, particularly given that just from the standpoint of boron nitride aggregates, the number of variables that can be modified to produce the aggregates is large, e.g. method used to produce the aggregate particles, starting materials including binder material (if any) and primary particle material/purity, shape, size, and/or aspect ratio, as well as process conditions such as sintering temperature, time and atmosphere as evidenced by Masaki and/or Masaki ‘563; not to mention the level of unpredictability in the art with regards to possible interactions between different binder materials with different inorganic materials and/or different additives as well as between the primary particles themselves depending upon particle size and/or shape.  In fact, the instant disclosure provides no indication or guidance as to how one could determine what parameters to modify or even could be modified in order to produce particles meeting the compression property limitations of the instantly claimed invention or produce “inventive” examples in comparison to comparative examples falling outside of the claimed limitations given that the examples utilize either commercially available particles or utilize particles that are produced by “a spray drying method” without specifically reciting the conditions of the spray drying method which as clearly taught by Masaki and/or Masaki ‘563 affect the properties of the resulting aggregate particles including porosity and strength.
Hence, the Examiner takes the position that the Applicant fails to provide sufficient guidance to one having ordinary skill in the art as to how to select from an almost limitless .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 3, and 5 recite compressive strength and percent compression limitations and are considered relative terms in the art given that compressive strength and percent compression are not specifically defined in the art and the values thereof can vary based upon the method utilized to determine and/or calculated such values.  For example, Sakaguchi (US2015/0037575, Paragraphs 0021-0022) and Nishi (US2016/0060112, Paragraph 0071) both use a micro-compression tester to determine particle or compression strength (σ) calculated from the general formula σ = α x P/(π x d2), e.g. as described in JIS R 1639-5, wherein σ is in MPa, α is a dimensionless number which varies depending on a position in the particle with both Sakaguchi and Nishi using α = 2.48, P is the test force (N) and d is the particle diameter (mm); while Ibe (US2019/0001556, Paragraphs 0083-0086) and Lee (US2007/0117900, Paragraphs 0079-0082) also use a micro-compression tester to determine compression strength of secondary or aggregated particles but instead use a formula where α = 2.8; and on the other hand, Takahara (US2016/0115343, Paragraphs 0046-0047) and Masaki 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takahara (US2016/0115343).  Takahara discloses a resin composition and thermal conductive sheet 2 or more given that 1 MPa = 1 N/mm2) and the compressive strength of the second secondary particles (B) is preferably 3 MPa to 5 MPa (Paragraph 0043).  Takahara discloses that the compressive strength is a result-effective variable affecting the thermal conductivity of the produced thermal conductive sheet, wherein when the compressive strength of the first secondary particles (A) is less than 6 MPa, the rate at which the secondary particles (A) that mainly play a role in improvement of the thermal conductivity of the thermal conductive sheet collapse during production of the sheet increases and a thermal conductive sheet having the desired thermal conductivity may not be obtained; while when the compressive strength of the second secondary particles (B) is lower than the recited range, a thermal conductive sheet having the desired thermal conductivity and adhesiveness may not be obtained because the secondary particles (B) tend to collapse due to shearing force during the kneading step of preparing the resin composition, and on the other hand, when the compressive strength of the secondary particles (B) exceeds 5 MPa, the secondary particles (B) become too hard, and their role as a cushion/compressible material between the secondary particles (A) may be impaired and thus a thermal conductive sheet having the desired thermal conductivity and adhesiveness may not be obtained or defects may occur in the thermal conductive sheet (Paragraphs 0044-0047).
Takahara discloses that the first secondary particles (A) have an average particle size that is not particularly limited but is preferably 20-110µm, more preferably 40-80µm, a shape that is 2/g; while the second secondary particles (B) have an average particle size that is also not particularly limited but preferably 1-150µm, most preferably 5-100µm, a shape that is preferably spherical, and a specific surface area of less than 4m2/g, more preferably 3m2/g or less; wherein outside of the above specific surface area ranges, the desired thermal conductivity of the sheet may not be obtained as discussed in Paragraph 0040, such as due to an increase in the amount of thermosetting resin filled in the gaps of particles (A) and/or (B) that exceed the recited specific surface area and/or due to decreased denseness of (A) when the specific surface area of (A) is lower than the recited range which results in decreased thermal conductivity of the particles (Paragraphs 0031-0032, 0035-0036, and 0039-0040).  
Takahara also discloses that the content of the inorganic filler, i.e. secondary particles (A) and (B), is not particularly limited but is 40% by volume to 80% by volume and preferably 45-70% by volume in the solid content of the thermosetting resin composition (Paragraph 0054); and that a thermal conductive sheet 11 formed from the thermosetting resin composition and having high heat dissipation properties and electric insulating properties may be utilized in a power module 10 between a heat generating member and a heat dissipation member to dissipate heat from the heat generating member to the heat dissipation member such as from a lead frame comprising a semiconductor element 13 mounted thereon to a heat sink 14 as shown in Fig. 4, with examples sandwiching the thermal conductive sheet between copper foils (Examples), generally reading upon the instantly claimed resin sheet and laminate as recited in instant claims 8 and 9, respectively (Paragraphs 0077, 0079-0084 and 0090).  Takahara discloses that in forming the sheet, a pressing pressure is 0.5MPa to 50MPa, preferably 1.9MPa to 30MPa, wherein below 0.5MPa, voids in the thermal conductive sheet cannot be sufficiently removed, 
Hence, Takahara is in the same field of endeavor as the claimed invention and like the instant invention, Takahara also looks to improve the insulating properties, thermal conductivity and adhesion of a resin material comprising boron nitride aggregate particles to be utilized as a thermal conductive sheet as in the instant invention by utilizing a combination of two different types of boron nitride aggregate particles having different compressive strength properties as in the instant invention; wherein with regards to the instant claims, it is again noted that Takahara discloses a resin material comprising a binder resin and 40-80vol% (as in instant claim 7) of first and second inorganic particles that are first and second boron nitride aggregate particles (as in instant claim 6) having different compressive strengths, with the first boron nitride aggregate particles (A) having a compressive strength of preferably 6 MPa (6 N/mm2) or more, and the second boron nitride aggregate particles (B) having a compressive strength of 3 MPa to 5 MPa, such that the compressive strength of the first boron nitride aggregate particles (A) may be 2 or more times higher than the second boron nitride aggregate particles (B), and wherein the second boron nitride aggregate particles have an average particle size, or more particularly, average 
However, with regards to the ratio of compressive strength at 10% compression of the first inorganic particles to the second inorganic particles of 2.5 or more, as well as the compressive strength at 10% of the second inorganic particles of 1.5 N/mm2 as recited in instant claim 1, given that Takahara discloses that the first boron nitride aggregate particles (A) have a compressive strength (using a stress-strain curve) of 6 MPa (N/mm2) or more, which may be more than 2 times that of the second boron nitride aggregate particles (B) considering the compressive strength (using a stress-strain curve) of the second boron nitride aggregate particles (B) may be as low as 3 MPa, a similar ratio of 2 or more at 10% compression between the first and second boron nitride aggregate particles as well as a compressive strength at 10% of the second boron nitride aggregate particles (B) of less than the 3-5 MPa range taught by Takahara would have been obvious to one having ordinary skill in the art given known trends or relationships in compression properties in the art, and thus would read upon and/or render obvious the claimed ratio and compressive strength at 10% compression of the second inorganic aggregate particles as recited in instant claim 1, thereby rendering the claimed invention as 2 or more for the first boron nitride aggregate particles (A) and 3-5 N/mm2 for the second boron nitride aggregate particles (B) thereby clearly teaching an absolute difference of at least 1 N/mm2  between the compressive strengths of the first and second aggregate particles (based on stress-strain curves) such that a similar absolute difference at 10% compression as in instant claim 5 would have been obvious to one having ordinary skill in the art and further the “more than” and “less than” ranges of instant claim 3 would also have been obvious based upon the compressive strength ranges taught by Takahara and known trends or relationships with regards to compression properties, thereby rendering the claimed invention as recited in instant claims 3 and 5 obvious over Takahara, particularly in the absence of any showing of criticality and/or unexpected results with regards to the claimed ranges.  Lastly, with regards to instant claim 2, Takahara clearly discloses that secondary particles (B), as the claimed second inorganic particles, are porous or have “gaps” therein, and although Takahara does not specifically disclose the porosity of the boron nitride secondary particles (B) as instantly claimed, given that porosity is a known result-effective variable that affects the compressive strength of aggregate particles with an increase in porosity generally resulting in a decrease in compressive strength (as evidenced by Masaki ‘563), and that specific surface area of a spherical aggregate particle is a known measure of porosity (as evidenced by Takahara, Paragraphs 0040- 0041), it would have been obvious to one having ordinary skill in the art to reasonably expect the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,168,216, as evidenced by Masaki and/or Masaki ‘563.  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art to combine (in)dependent claim limitations of the patented claims and to recognize that the patented K values and relationships therebetween correspond to the instantly claimed compressive strength values and relationships therebetween, and given that the patented claims are directed to a resin material comprising a binder resin and first and second inorganic boron nitride aggregate .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        January 12, 2022